 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DWAYNE DENEGAL (FATIMA                         CASE NO. 1:15-cv-01251-DAD-JLT (PC)
      SHABAZZ),
12                                                   ORDER DENYING PLAINTIFF’S REQUEST
13                       Plaintiff,                  FOR VACATUR

14           v.                                      FINDINGS AND RECOMMENDATIONS TO
                                                     GRANT DEFENDANTS’ MOTION TO
15    R. FARRELL, et al.,                            DISMISS
                                                     (Docs. 80, 81)
16                       Defendants.
17                                                   14-DAY DEADLINE

18          Plaintiff, a transgender former state prisoner also known as Fatima Shabazz, is proceeding
19   with appointed counsel on Eighth Amendment medical indifference and Fourteenth Amendment
20   equal protection claims based on the defendants’ alleged failure to properly treat her gender
21   dysphoria. In their pending motion to dismiss, defendants move for dismissal, claiming plaintiff’s
22   recent release has rendered her claims for injunctive and declaratory relief moot. (Doc. 80.)
23   Because plaintiff does not dispute that her claims are now moot, the Court will recommend that
24   the motion to dismiss be granted.
25          In her response to the motion to dismiss, plaintiff requests vacatur of a portion of this
26   Court’s September 24, 2018, Order and Findings and Recommendations insofar as it denies her
27   February 24, 2018, motion to amend. (Doc. 81.) That denial is the subject of a motion for
28
 1   reconsideration that is pending before the district judge. (Doc. 78.) Plaintiff’s request for vacatur

 2   is brought pursuant to Federal Rule of Civil Procedure 54(b). Defendants counter that vacatur is

 3   not appropriate in this case.

 4   I.     Relevant Background

 5          Plaintiff initiated this action on August 13, 2015, and is proceeding on a first amended

 6   complaint that was found to state Eighth Amendment medical indifference and Fourteenth

 7   Amendment equal protection claims against Coffin, Cryer, Lewis, and Sundaram, and a sole

 8   Eighth Amendment medical indifference claim against Farrell. (Docs. 16, 19.)

 9          On December 26, 2017, the previously-assigned magistrate judge determined that the

10   appointment of counsel for plaintiff was warranted and therefore appointed attorney Carter C.

11   White to represent plaintiff. (Doc. 52.)

12          Approximately one month later, the defendants filed a motion for summary judgment for

13   plaintiff’s failure to exhaust his administrative remedies for her Fourteenth Amendment equal

14   protection claim against Coffin, Cryer, Lewis, and Sundaram. (Doc. 53.) Plaintiff opposed the

15   motion on the merits and sought leave to amend/supplement the FAC. (Docs. 55, 56, 69.)

16          On September 24, 2018, this Court denied plaintiff’s motion to amend and recommended

17   that defendants’ motion to dismiss be denied. (Doc. 77.) Regarding the motion to amend, the

18   Court held as follows:

19                  The amended complaint seeks to add 18 additional defendants—
                    expanded from the five who are currently defendants in this action.
20                  (Doc. 67-1) In neither her motion nor in her reply, does the plaintiff
                    address the standards for joinder of the new defendants. The plaintiff
21                  does not contend that the new defendants must be joined under Rule
                    19 and the Court agrees that complete relief can be afforded without
22                  doing so. The tougher question is whether the new defendants may
                    be joined under Rule 20.
23
                    Undoubtedly, the plaintiff has been denied the surgeries she seeks to
24                  address her gender dysphoria. This denial is ongoing. However, the
                    reasons for the denial are vastly different. In 2015, she was denied
25                  the surgeries because she had not been taking female hormones
                    provided by the prison for 12 months and because the CDCR policy
26                  did not allow inmates to have them. (Doc. 12 at 18; Doc. 67-1 at 8)
                    In 2017, though the policy changed to allow the surgeries, the
27                  plaintiff was again denied the surgeries by the new defendants. The
                    plaintiff does not allege any facts to explain why she was denied the
28                  surgeries in 2017 (Doc. 67-1 at 8).

                                                       2
 1                  The Court does not find that the new allegations related to the new
                    defendants arise out of the same transaction, occurrence or series of
 2                  transactions or occurrences. The operative complaint demonstrates
                    that the plaintiff was not considered for surgery because the CDCR
 3                  policies precluded this consideration. The new allegations
                    demonstrate that the new defendants considered her for the surgeries
 4                  but denied them nonetheless. This demonstrates also that the
                    operative complaint and the second amended complaint present
 5                  different questions of law and fact. [FN 3.] Consequently, the Court
                    DENIES the plaintiff’s request to amend the complaint.
 6
                    [FN 3.] However, of course the plaintiff may file a new action and
 7                  request that it be related to this current action, if appropriate.

 8   (Doc. 77 at 9-10)

 9          On October 15, 2018, plaintiff filed a motion for reconsideration of the portion of the

10   September 24, 2018 order as it relates to her motion to amend. (Doc. 78.) Both the motion for

11   reconsideration and the findings and recommendations remain pending before the district judge.

12   II.    Legal Standards

13          “As long as a district court has jurisdiction over [a] case, then it possesses the inherent

14   procedural power to reconsider, rescind, or modify an interlocutory order for cause seen by it to

15   be sufficient.” City of L.A. v. Santa Monica BayKeeper, 254 F.3d 882, 885 (9th Cir. 2001)

16   (citation, quotation marks, and emphasis omitted). Under Federal Rule of Civil Procedure 54(b),

17   district courts may, at any time prior to entry of final judgment, vacate an interlocutory order

18   when it is “consonant with equity” to do so. John Simmons Co. v. Grier Bros. Co., 258 U.S. 82,

19   91 (1922); see also Fed. R. Civ. P. 54(b). However, neither the Ninth Circuit nor the Supreme

20   Court has articulated the standard applicable to pre-judgment vacatur under Rule 54(b). Though

21   post-judgment vacatur under Federal Rule of Civil Procedure 60(b) is generally held to a higher

22   standard than pre-judgment vacatur under Rule 54(b), see Persistence Software, Inc. v. Object

23   People, Inc., 200 F.R.D. 626, 627 (N.D. Cal. 2001), Supreme Court and Ninth Circuit precedent

24   in the post-judgment vacatur context is instructive. See United States v. Munsingwear, Inc., 340

25   U.S. 36, 39-40 (1950); U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18 (1994); Am.

26   Games, Inc. v. Trade Prods., Inc., 142 F.3d 1164 (9th Cir. 1998).

27          In the post-judgment context, the Supreme Court’s decision in United States v.

28   Munsingwear, 340 U.S. 36, 39 (1950), is the leading authority on vacatur. There, the United

                                                       3
 1   States argued that a district court opinion should not have been given res judicata effect when the

 2   United States was prevented from appealing the adverse judgment because the case had become

 3   moot while pending before the Court of Appeals. The United States maintained that “those who

 4   have been prevented from obtaining the review to which they are entitled should not be treated as

 5   if there had been a review.” Id. at 39. The Supreme Court disagreed, reasoning that any unfairness

 6   to the United States was preventable because the United States had “slept on its rights” by failing

 7   to ask the Court of Appeals to vacate the district court’s decision before the appeal was dismissed.

 8   Id. at 39-41. In dictum, the Supreme Court stated that “[t]he established practice of the Court in

 9   dealing with a civil case from a court in the federal system which has become moot while on its

10   way here or pending our decision on the merits is to reverse or vacate the judgment below and

11   remand with a direction to dismiss.” Id. at 39. The Court explained that the procedure of

12   automatic vacatur “clears the path for future relitigation of the issues between the parties and

13   eliminates a judgment, review of which was prevented through happenstance. When that

14   procedure is followed, the rights of all parties are preserved; none is prejudiced by a decision

15   which in the statutory scheme was only preliminary.” Id. at 40.

16          In a follow-up opinion in Bonner Mall, an appellant moved to vacate a lower court

17   judgment after the litigants had settled while the case was on appeal. 513 U.S. at 20. Because the

18   appellant had “voluntarily forfeited his legal remedy” of having the judgment overturned by an

19   appellate decision, the Supreme Court found that vacatur was inappropriate. Id. at 25. The

20   Supreme Court reasoned that appellants who destroy their own right to appeal should not be
21   allowed to employ vacatur as a “refined form of collateral attack” on the lower court judgment.

22   Id. at 27. The appellant argued that liberal vacatur standards encouraged settlement, but the

23   Supreme Court was skeptical that a lower standard would promote settlement since some litigants

24   “may think it worthwhile to roll the dice rather than settle ... if, but only if, an unfavorable

25   outcome can be washed away by a settlement-related vacatur.” Id. at 28. Ultimately, the Supreme

26   Court held that appellate court vacatur of lower court judgments is proper only in the presence of
27   “exceptional circumstances.” Id. at 29.

28

                                                        4
 1           Though the Supreme Court did not decide what standard a district court should apply to

 2   vacatur of its own judgment, the Ninth Circuit has since addressed this gap. See Am. Games, 142

 3   F.3d 1164. In American Games, two opposing corporate litigants merged, thereby mooting their

 4   case. 142 F.3d at 1165-66. Finding that the case fell “somewhere between Bonner Mall (mootness

 5   by settlement) and Munsingwear (mootness by happenstance),” the district court equitably

 6   balanced “the hardships and the public interests at stake, which it concluded weighed in favor of

 7   vacatur” because mooting the lawsuit was only incidental to the merger. Am. Games, 142 F.3d at

 8   1166, 1170. The Ninth Circuit affirmed, holding that a district court should apply “an equitable

 9   balancing test to determine whether to vacate its own unreviewed judgment, mooted by voluntary

10   action of the parties, rather than applying Bonner Mall’s ‘exceptional circumstances’ test.” Id. at

11   1167.

12   III.    Discussion

13           Likening this Court’s September 24, 2018, ruling to a judgment or an injunction and

14   further likening her motion for reconsideration to an appeal, plaintiff relies on Munsingwear and

15   Dilley v. Gunn, 64 F.3d 1365, 1369 (9th Cir. 1995), to argue that there exists an “established

16   practice” of automatic vacatur such that the September 24, 2018, ruling must be vacated now that

17   this action has been mooted by plaintiff’s release.

18           In Dilley, an inmate of Calipatria State Prison obtained an injunction in district court

19   requiring the prison warden to provide him with adequate access to the prison law library. The

20   warden appealed. While the case was pending on appeal, it was mooted by Dilley’s transfer out of
21   Calipatria to a lower security prison facility. The warden sought vacatur of the district court’s

22   judgment, claiming that that Dilley was transferred to a lower security prison because he had

23   served a specific amount of time at Calipatria without substantial disciplinary problems, rather

24   than due to any attempt to moot the action.

25           The Ninth Circuit remanded the case to the district court to apply the equitable balancing

26   test to decide whether the district court’s earlier judgment should be vacated. The appellate court
27   instructed that the test “can apply even if the appellant engaged in the conduct which caused the

28   mootness for a purpose other than to prevent the appellate court’s review of the district court's

                                                       5
 1   order.” 64 F.3d at 1371. Dilley makes clear that the district court should consider the motives of

 2   the party whose voluntary action mooted the case: “Of course, if the district court determines that

 3   the appellant did not intend to avoid appellate review and to have the district court’s order

 4   vacated, that factor may weigh equitably in favor of vacating the order.” Id. at 1372 n.6. The

 5   court’s directive to the district court is reproduced here:

 6                  If the district court concludes that Dilley’s transfer from Calipatria
                    occurred “by happenstance,” then automatic vacatur is appropriate
 7                  under Munsingwear. If, however, the district court finds that the
                    defendants played a role in Dilley’s transfer and that the transfer was
 8                  related to the pendency of this appeal, then Ringsby applies to this
                    case and the district court must then decide whether to vacate the
 9                  injunction in light of “the consequences and attendant hardships of
                    dismissal or refusal to dismiss” and the “competing values of finality
10                  of judgment and right to relitigation of unreviewed disputes.”
11   Dilley, 64 F.3d at 1372 (internal quotes and citations omitted). As the Dilley court recognized,

12   after Bonner Mall, “automatic vacatur under Munsingwear can no longer be viewed as the

13   ‘established practice’ whenever a case becomes moot on appeal, and that the primary inquiry is

14   whether the appellant caused the mootness by his own voluntary act.” Id.at 1370 n.4.

15          Turning to the facts here, there is no evidence or suggestion that plaintiff’s release from

16   prison was intended by the defendants to avoid review of the September 24, 2018 order and

17   Findings and Recommendations or to otherwise avoid review of the merits of plaintiff’s claims.

18   Nonetheless, the Court is not convinced that balancing the equities favors vacatur since the

19   contested ruling was not dispositive, it did not determine the rights of the parties vis-à-vis each

20   other, and it is not binding on any court should plaintiff decide to file a new complaint in the
21   future. Though plaintiff argues that the ruling should be vacated because it is available on legal

22   databases and is currently citable as authority, defendants rightly point out that, even if vacated,

23   the order “will remain in electronic research databases, albeit flagged, and so available for

24   whatever guidance [it] may give to parties and other courts.” Cuviello v. Cal Expo, No. 2:11-cv-

25   2456 KJM EFB, 2014 WL 1379873, at *1 (E.D. Cal. Apr. 8, 2014).

26   IV.    Conclusion
27          Based on the foregoing, the Court ORDERS that plaintiff’s request for vacatur (Doc. 81)

28   is DENIED; and

                                                        6
 1          The Court RECOMMENDS that defendants’ motion to dismiss (Doc. 80) be

 2   GRANTED, all pending motions be termed, and this action be dismissed as moot.

 3          The findings and recommendations will be submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within 14 days after

 5   being served with the findings and recommendations, the parties may file written objections with

 6   the Court pursuant to Federal Rule of Civil Procedure 72. The document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” A party may respond to

 8   another party’s objections by filing a response within 14 days after being served with a copy of the

 9   objections. The parties are advised that failure to file objections within the specified time may result

10   in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

11   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

12
     IT IS SO ORDERED.
13

14      Dated:     February 14, 2019                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        7
